FILED
                               NOT FOR PUBLICATION                          DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RAUL PORFIRIO AMADOR-GARCIA;                      No. 06-75598
 et al.,
                                                   Agency Nos. A076-844-525
               Petitioners,                                    A076-844-526
                                                               A076-844-528
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Raul Porfirio Amador-Garcia, Rosa Maria Alvarez, and their son, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) removal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s decision to summarily dismiss an appeal, Singh v. Gonzales,

416 F.3d 1006, 1009 (9th Cir. 2005). We deny in part and dismiss in part the

petition for review.

       Contrary to the government’s contention, the BIA’s November 17, 2006,

order was the final order of removal because the BIA previously remanded for the

entry of a removal order, see generally Molina-Camacho v. Ashcroft, 393 F.3d 937

(9th Cir. 2004), overruled by Lolong v. Gonzales, 484 F.3d 1173 (9th Cir. 2007)

(en banc), and petitioners filed a timely notice of appeal from the IJ’s decision on

remand, see 8 U.S.C. § 1101(a)(47)(B). The petition for review is therefore timely.

See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not later than 30

days after the date of the final order of removal.”).

       The BIA did not abuse its discretion in summarily dismissing petitioners’

appeal from an IJ’s order granting petitioners the voluntary departure relief they

requested. See 8 C.F.R. § 1003.1(d)(2)(i)(C).

       We lack jurisdiction to consider petitioners’ remaining contentions because

petitioners did not exhaust them before the agency. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.


JTK/Research                               2                                   06-75598